PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by the Claimant and Respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On or about December 5, 2006, Claimant, Connie Marino, sustained an injury while attempting to walk across County Route 60/14, which had recently been resurfaced and was elevated above a recessed inlet.
2. Respondent is responsible for the maintenance of County Route 60/14, which connects St. Albans with Route 60 in Kanawha County.
3. Claimant alleges that Respondent was negligent, inter alia, for failing to appropriately supervise the resurfacing of County Route 60/14 and failing to redress or cause to be redressed the recessed inlet.
4. As a result of the accident, Claimant sustained a fracture dislocation of her left shoulder requiring surgery and intense physical therapy. Her injuries have resulted in significant decreased range of motion in her left shoulder and associated weakness.
5. Dr. David L. Soulsby, M.D., an orthopedic surgeon, has examined Claimant and has determined that as a result of the aforesaid injury Claimant requires future aggressive medical management and surgery.
6. As a direct and proximate result of her injuries, Claimant has incurred expenses of at least $36,264.72. Dr. Soulsby projects that Claimant will incur additional future medical expenses of between $58,900.00 and $83,900.00. In all, based on available medical evidence, Claimant is likely to incur expenses between $95,164.72 and $120,164.72.
7. Claimant and Respondent agreed that the total sum of $ 199,000.00 is a fair and reasonable amount to settle this claim.
The Court has reviewed the facts of the claim and finds that the amount of the damages agreed to by the parties is fair and reasonable. Thus, the Court is of the opinion to and does make an award in the amount of $199,000.00
Award of $199,000.00.